SCHWARZER, District Judge,
concurring:
I concur in the result but for different reasons. Although I have no quarrel with Judge Anderson’s excellent opinion, I believe that it is an unnecessary intrusion into Nevada water law.
The question before the court is whether plaintiff’s claim that defendants violated the 1953 decree could be determined on motion for summary judgment. Inasmuch as that claim involves (1) factual issues concerning the interpretation of the language of the decree in the light of evidence of the intention of the parties, and (2) fac*1253tual issues concerning the effect of defendants’ taking of water on plaintiff’s rights, it cannot be said that there are no genuine issues of material fact to be tried. If, upon remand, the trier of fact determines, as well it might, that the parties to the 1953 decree intended to allocate all of the available waters, including underground water although not expressly mentioned, then the defendants’ taking of such water may violate the decree, regardless of whether it is done pursuant to subsequently issued Nevada permits. Those permits clearly cannot abrogate rights plaintiff may have acquired by reason of the 1953 decree. In those circumstances, therefore, the issue addressed in the court’s opinion would not have to be reached.
While I agree that it is desirable for the appellate court to provide the lower court with guidance upon remand, there are compelling policy reasons against doing so in this case. The procedures governing appropriation of water are peculiarly creatures of state law. They are the product of years of political and legal conflict and represent a delicate compromise of claims to what, particularly in the Western states, is a scarce resource. Federal courts should be slow to intrude and risk disruption of state efforts to maintain coherent policies with respect to a matter of substantial public concern. Cf., Colorado River Water Cons. District v. United States, 424 U.S. 800, 814-816, 820, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976). I can see no necessity for doing so in this case, at least at this time.